                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                     CASE NO.: 21-20298-Civ-COOKE/O’SULLIVAN

5AIF MAPLE 2 LLC,
      Plaintiff,

v.

5725 LAGORCE PARTNERS LLC, et al.,
      Defendants.
_______________________________/

                                          ORDER

        THIS MATTER comes before the Court on the plaintiff’s Motion for Attorney’s

Fees (DE # 21, 6/7/21). Rule 7.1 (c), Local Rules for the United States District Court

for the Southern District of Florida provides, in pertinent part:

              Each party opposing a motion shall serve an opposing
              memorandum of law no later than fourteen (14) days after
              service of the motion. Failure to do so may be deemed
              sufficient cause for granting the motion by default.
              (Emphasis supplied).

        Having received no response from the defendant, and a response having been

due, it is

        ORDERED AND ADJUDGED that the defendant shall file a response to the

plaintiff’s Motion for Attorney’s Fees (DE # 21, 6/7/21) on or before July 22, 2021. The

failure to file a response may result in an recommendation that the plaintiff’s Motion for

Attorney’s Fees (DE # 21, 6/7/21) be granted in its entirety.

        DONE AND ORDERED in Chambers, at Miami, Florida, this 8th day of July,

2021.

                                    ______________________________________
                                    JOHN J. O’SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
